EXHIBIT CERTIFICATE OF DESIGNATIONS OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A OF NORTHERN STATES FINANCIAL CORPORATION Northern States Financial Corporation, a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), in accordance with the provisions of Section 151 of the General Corporation Law of the State of Delaware thereof, does hereby certify: The board of directors of the Corporation (the “Board of Directors”) or an applicable committee of the Board of Directors, in accordance with the Certificate of Incorporation, as amended, and the Amended and Restated By-laws of the Corporation and applicable law, adopted the following resolution on February 17, 2009 creating a series of Seventeen Thousand Two Hundred Eleven (17,211) shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. RESOLVED, that pursuant to the provisions of the Certificate of Incorporation, as amended, and the Amended and Restated By-laws of the Corporation and applicable law, a series of Preferred Stock, par value of $0.40 per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be Seventeen Thousand Two Hundred Eleven Part 2. Standard Provisions.The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Designations to the same extent as if such provisions had been set forth in full herein. Part 3.Definitions.The following terms are used in this Certificate of Designations (including the Standard Provisions in Annex A hereto) as defined below: (a)“Common Stock” means the common stock, par value of $0.40 per share, of the Corporation. (b)“Dividend Payment Date” means February15, May15, August15 and November15 of each year. (c)“Junior Stock” means the Common Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d)“Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e)“Minimum Amount” means $4,302,750.00. (f)“Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)“Signing Date” means the Original Issue Date. Part 4. Certain Voting Matters.Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. [Remainder of Page Intentionally Left Blank] 2 IN WITNESS WHEREOF, Northern States Financial Corporationhas caused this Certificate of Designations to be signed by Fred Abdula, its Chairman of the Board and President, this 18th day of February 2009. Northern States Financial Corporation By: /s/Fred Abdula Name: Fred Abdula Title: Chairman of the Board and President 3 ANNEX A STANDARD
